Form Convertible Debenture

Exhibit 10.2







THE SECURITIES REPRESENTED BY THIS DEBENTURE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE "ACT") OR APPLICABLE STATE SECURITIES LAWS (THE
"STATE ACTS"), AND SHALL NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED, OR
OTHERWISE TRANSFERRED (WHETHER OR NOT FOR CONSIDERATION) BY THE HOLDER EXCEPT
UPON THE ISSUANCE TO THE CORPORATION OF A FAVORABLE OPINION OF ITS COUNSEL OR
SUBMISSION TO THE CORPORATION OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO
COUNSEL FOR THE CORPORATION, TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE
IN VIOLATION OF THE ACT AND THE STATE ACTS.




EN2GO INTERNATIONAL, INC.




A Nevada Corporation




UNSECURED CONVERTIBLE DEBENTURE




Debenture No. 000

December 11, 2008




EN2GO INTERNATIONAL, INC, a Nevada corporation (the "Corporation"), is indebted
and, for value received, promises to pay to or to the order of  Richard Genovese
(together with any successor thereto and any other person who becomes a holder
of this Debenture, Holder), on demand but no later than December 11, 2010 (the
"Due Date"), upon presentation of this Debenture, _____________________ (the
"Principal Amount").  This Debenture is non-interest bearing.   




This Debenture is issued by the Corporation pursuant to and subject to the terms
and conditions of an Agreement (the “Agreement”) dated effective November 25,
2008, among the Corporation and Richard Genovese and/or his affiliates.




The Corporation covenants, promises and agrees as follows:




1.

Covenants of the Corporation




The Corporation hereby covenants and agrees with Holder that so long as any of
the Principal Amount or any interest remains unpaid:




1.1

To pay indebtedness.  The Corporation will duly and punctually pay or cause to
be paid to Holder all indebtedness due hereunder at the dates and places, in the
currencies and in the manner mentioned herein.




1.2

To maintain existence.  The Corporation will at all times maintain its corporate
existence.




1.3

To carry on its business.  The Corporation will carry on its business in a
proper and efficient manner, and will keep or cause to be kept proper books of
account and make or cause to be made therein true and faithful entries of all
material dealings and transactions in relation to its business and will make
available or cause to be made available such books of account for inspection by
Holder and its representatives during normal business hours.




1.4

To pay taxes.   The Corporation will pay or cause to be paid all taxes, rates,
government fees and dues levied, assessed or imposed upon it and upon its
property or any part thereof, as and when the same become due and payable, save
and except when and so long as the validity of any such taxes, rates, fees,
dues, levies, assessments or imposts is in good faith by proper legal
proceedings contested by it in which event it shall satisfy  the Holder and if
requested by  the Holder furnish security satisfactory to  the Holder that such
contestation will involve no forfeiture of any of its property and to duly
observe and conform to all valid and material requirements of any governmental
authority relative to any of its property and all covenants, terms and
conditions upon or under which such property is held provided, however, that
nothing herein contained shall require it to observe any such requirements so
long as it shall, in good faith, be contesting its obligation to observe such
requirements.




1.5

Not to Amend Articles or By-Laws.  The Corporation shall not without the
Holder's prior written consent, amend or restate its articles of incorporation
nor amend, repeal, replace or restate any of its by-laws or any unanimous
shareholders agreement relating to it.








--------------------------------------------------------------------------------







1.6

To perform obligations and to renew.  The Corporation will from time to time
punctually observe and perform all material obligations and pay and discharge
all amounts payable under or by virtue of, and defend, and ensure the
enforceability of any exclusive rights to, any patent, trademark, lease,
license, concession, franchise or right held by it so long as the same is of
commercial value to it and during such time will not suffer or permit any
default for which any of the same may be terminated so that its interest therein
may at all times be preserved as unimpaired; provided however that nothing
herein contained shall require the Corporation to make any such payments so long
as it shall in good faith contest its liability therefore.




1.7

Not to Sell Assets, Issue Options, Mergers, Etc. The Corporation shall not:




(a)

sell, lease or otherwise transfer the undertaking, property and assets of any of
its operating divisions or subsidiaries as an entirety or substantially as an
entirety in one or more transactions, or, sell, lease or otherwise dispose of
its undertaking, property and assets as an entirety in one or more transactions;




(b)

issue any equity securities of the type; or




(c)

amalgamate or merge with any other corporation or effect any corporate
reorganization;




without the prior written consent of the Holder.




1.8

To repair.  The Corporation will, and will cause each of the Subsidiaries to, at
all times, repair and keep in repair and good order and condition, or cause to
be so repaired and kept in repair and good order and condition, all buildings,
erections, machinery, plant and equipment used in or in connection with its
business which are necessary for efficient operation up to a modern standard of
usage, and renew and replace or cause to be renewed and replaced all and any of
the same which may become worn, dilapidated, unserviceable, inconvenient,
obsolete or destroyed, even by a fortuitous event, fire or other cause, and
which are necessary for efficient operation, and, at all reasonable times during
normal business hours allow  the Holder or its duly authorized agent access to
its premises in order to view the state and condition of the same.




1.9

To insure.




(a)

Property Cover - The Corporation will, and will cause each of the Subsidiaries
to,  insure at its own expense the assets of the Corporation or such Subsidiary
at all times during the term hereof to an amount equal to the replacement value
thereof with a company or companies that are nationally known or are approved by
 the Holder, against loss or damage by fire, lightning, explosion, windstorm,
aircraft or vehicles or other insurable hazards which are now or may hereafter
from time to time be insured against by the terms of a standard fire extended
coverage insurance or additional perils supplemental contract of insurance
including, if applicable, boiler and pressure vessel insurance against loss or
damage to property of a class or kind similar to the property and assets of the
Corporation.  The Corporation shall, and will cause each of the Subsidiaries to,
also maintain such other insurance policies as the Holder shall reasonably
require in connection with the Corporation and its business including, without
restriction, business interruption insurance and liability insurance.




(b)

Renewal Receipt - The Corporation shall, 15 days prior to the expiry of any
insurance policy required hereby, deliver or cause to be delivered to  the
Holder a renewal receipt, binder or new policy, or otherwise satisfy  the Holder
that such insurance has been renewed.




1.10

Compliance With Laws.   The Corporation shall carry on its business in
compliance with all applicable laws, regulations, by-laws and orders including,
without limitation, all laws relating to environment protection, the maintenance
and disposal of hazardous materials and wastes, land use and occupational safety
and health.  The Corporation shall give notice to the Holder of any notice
received by it or any Subsidiary of any violation of such laws, regulations,
by-laws or orders of any impending or threatened investigations or proceedings
in connection therewith or of any proceedings commenced or threatened by any
other person in connection with environmental, health or safety matters.




1.11

Not to Permit Encumbrances.     The Corporation shall not create or permit to
exist any security interest, mortgage, charge, pledge, lien or other encumbrance
upon its assets.




1.12

Not to Incur Indebtedness for Borrowed Money; Non-Equity Securities.  The
Corporation shall not incur, guarantee or otherwise become liable in respect of,
any indebtedness for borrowed money or issue any class of shares or other
securities, subsequent to the date hereof without the prior written consent of
the Holder.





2




--------------------------------------------------------------------------------







1.13

To Pay Expenses.  The Corporation shall pay all costs, charges and expenses
(including legal fees and disbursements) of or incurred by  the Holder and
Holder in connection with this Debenture, and any other security documents
delivered after the date hereof to  the Holder, and all ancillary documents or
the enforcement hereof and of such security.




1.14

Reporting Requirements.  Corporation shall provide and deliver the following
financial statements and other reports to the Holder:




(a)

Balance Sheet and Income Statement.  Within 60 days after the last day of each
fiscal quarter of Corporation, a copy of Corporation's consolidated balance
sheet and income statement prepared by Corporation as of the end of and for such
quarter and certified by Corporation to be true and correct and to have been
prepared in accordance with generally accepted accounting principles that are
consistent with those previously applied in Corporation's most recent financial
statement.




(b)

Financial Statements.  Upon preparation, but in any event within 90 days after
the last day of each fiscal year of the Corporation, the financial statements of
the Corporation as of the end of and for such fiscal year setting forth in
comparative form the correspondence figures of the financial statements showing
the balance sheet, the income statement and the source and application of funds
statement as of the end of the preceding fiscal year, all in reasonable detail
and certified by a firm of independent certified public accountants acceptable
to Holder.




(c)

Additional Information.  Such further information as may reasonably be necessary
or as Holder may reasonably request to determine whether the Corporation is
complying with its obligations under this Agreement, and the security documents,
or to determine the financial condition of the Corporation.




1.15

Holder Entitled to Perform Covenants.  If the Corporation shall fail to perform
any covenant on its part herein contained,  the Holder may, in its discretion,
perform any such covenant capable of being performed by it and, if any such
covenant requires the payment or expenditure of money,  the Holder may make
payments or expenditures with its own funds, or with money borrowed by or
advanced to it for such purposes, but shall be under no obligation so to do; and
all sums so expended or advanced shall be at once payable by the Corporation on
demand and shall bear interest at the annual rate of fifteen percent (15%) until
paid, and shall be payable out of any funds coming into the possession of  the
Holder in priority to the other indebtedness hereunder, but no such performance
or payment shall be deemed to relieve the Corporation from any default hereunder
nor shall the right of  the Holder under this subsection impose any obligation
upon  the Holder to perform any covenant of the Corporation.




2.

Conversion




2.1

Conversion at the Demand of the Holder.  Upon and subject to the conditions
contained herein, the Holder shall have the right at any time up to and
including December 11, 2010, and whether or not a Default Event has occurred, to
convert all or a portion of the Principal Amount into fully paid and
non-assessable common shares of the Corporation (“Shares”) at a conversion rate
of $0.10 per Share.




2.2

Procedure for Conversion.  If the Holder desires to convert all or part of this
Debenture into Shares, the Holder shall deliver a written notice to the
Corporation exercising the right to convert together with this Debenture.  Upon
deliver of such notice and Debenture, the Holder shall be deemed, for all
purposes, to be the holder of record of such number of fully paid and
non-assessable Shares in which this Debenture may be converted pursuant to such
notice provided.  The Holder shall be entitled to delivery by the Corporation of
a certificate or certificates representing such Shares promptly after the
exercise of such right of conversion.  The Corporation shall also deliver to the
Holder a duly endorsed Debenture to reflect partial payment if the conversion
related to part of the Principal Amount.




2.3

Reservation of Shares.  So long as this Debenture is outstanding, the
Corporation shall reserve and conditionally allot against the conversion rights
conferred to the Holder by this Debenture, a sufficient number of common shares
of the Corporation to enable this Debenture to be converted at the rate provided
herein.




2.4

Anti-Dilution Provision.  The number of shares to be issued to the Holder
hereunder will be adjusted proportionally in the event that the Corporation (i)
subdivides or re-divides the outstanding and issued common shares into a greater
number of shares, (ii) reduces, combines or consolidates the outstanding and
issued common shares into a smaller number of shares, or (iii) issue shares or
securities convertible into share to the holders of all or substantially all of
the outstanding and issued shares by way of a stock dividend.





3




--------------------------------------------------------------------------------







3.

Default




3.1

Default Events.  The entire unpaid and unredeemed balance of the Principal
Amount and Default Interest accrued and unpaid on this Debenture shall, at the
election of  the Holder, be and become immediately due and payable, and any and
all other security documents held by  the Holder shall become immediately
enforceable, upon the occurrence of any of the following events (a "Default
Event"):




(a)

the non-payment by the Corporation when due of principal and interest or of any
other payment as provided in this Debenture or with respect to any other
indebtedness owed by the Corporation;




(b)

default by the Corporation in the performance of or compliance with any term in
any of Sections 1, or any provision of the Debenture Purchase Agreement;




(c)

default by the Corporation in the performance of or compliance with any other
term or provision of this Debenture, where such default is not remedied within
thirty (30) days after  the Holder gives the Corporation written notice thereof;
or




(d)

the Corporation (i) applies for or consents to the appointment of, or if there
shall be a taking of possession by, a receiver, custodian, trustee or liquidator
for the Corporation or any of its property; (ii) becomes generally unable to pay
its debts as they become due; (iii) makes a general assignment for the benefit
of creditors or becomes insolvent; (iv) files or is served with any petition for
relief under the Bankruptcy Code or any similar federal or state statute; (v)
has any judgment entered against it in excess of $100,000 in any one instance or
in the aggregate during any consecutive 12 month period or has any attachment or
levy made to or against any of its property or assets; (vi) defaults with
respect to any evidence of indebtedness or liability for borrowed money, or any
such indebtedness shall not be paid as and when due and payable; or (vii) has
assessed or imposed against it, or if there shall exist, any general or specific
lien for any federal, state or local taxes or charges against any of its
property or assets.




3.2

Payment of Prior Ranking Indebtedness.  Upon the occurrence of a Default Event,
in addition to (and not in substitution for, exclusive of nor dependent on) any
other remedies contained herein, or in any existing or future security document
granted by the Corporation to  the Holder, and to all other remedies existing at
law or in equity or by statute,  the Holder, shall be permitted to make payments
to parties having prior charges or encumbrances on properties owned by the
Company or on properties on which the Company may hold charges or encumbrances,
and the full amount of such payments shall be due and payable upon demand by
 the Holder, and shall be added to and shall form part of the Principal Amount
of this Debenture, on which interest shall accrue and be payable as hereinbefore
provided, and in respect of which the Security shall secure the due and prompt
repayment thereof.




3.3

Remedies Cumulative.  Each right, power or remedy of  the Holder, on behalf of
Holder,  upon the occurrence of any Default Event as provided for in this
Debenture or now or hereafter existing at law or in equity or by statute shall
be cumulative and concurrent and shall be in addition to every other right,
power or remedy provided for in this Debenture or now or hereafter existing at
law or in equity or by statute, and the exercise or beginning of the exercise by
the holder or transferee hereof of any one or more of such rights, powers or
remedies shall not preclude the simultaneous or later exercise by  the Holder,
on behalf of Holder, of any or all such other rights, powers or remedies.




4.

General




4.1

Failure to Act and Waiver.  No failure or delay by Holder to insist upon the
strict performance of any term of this Debenture or to exercise any right, power
or remedy consequent upon a default hereunder shall constitute a waiver of any
such term or of any such breach, or preclude the Holder from exercising any such
right, power or remedy at any later time or times. By accepting payment after
the due date of any amount payable under this Debenture,  the Holder shall not
be deemed to waive the right either to require payment when due of all other
amounts payable under this Debenture, or to declare a default for failure to
effect such payment of any such other amount.  The failure of the Holder to give
notice of any failure or breach of the Corporation under this Debenture shall
not constitute a waiver of any right or remedy in respect of such continuing
failure or breach or any subsequent failure or breach.




4.2

Consent to Jurisdiction.  The Corporation hereby agrees and consents that any
action, suit or proceeding arising out of this Debenture may be brought in any
appropriate court in the State of Nevada, including the United States District
Court for the District of Nevada, or in any other court having jurisdiction over
the subject matter, all at the sole election of the Holder, and by the issuance
and execution of this Debenture the Corporation irrevocably consents to the
jurisdiction of each such court.




4.3

Transfer.  This Debenture may only be transferred in accordance with the
provisions of Section 7.4 of the Debenture Purchase Agreement and the
requirements set out in the legend on the first page hereof.





4




--------------------------------------------------------------------------------







4.4

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day; (iii)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (iv) one (1) business day after deposit
with a nationally recognized overnight courier, special next day delivery, with
verification of receipt. All communications shall be sent:




to the Corporation at:




EN2GO INTERNATIONAL, INC.

2921 West Olive Avenue

Burbank, California 91505




to the Holder




RICHARD GENOVESE

6249 McClerry Street

Vancouver, BC V6N 1G3




or at such other address as the Company or  the Holder may designate by ten (10)
days advance written notice to the other parties hereto.




4.5

Governing Law.  This Debenture shall be governed by and construed and enforced
in accordance with the laws of the State of Nevada without regard to conflicts
of law principles, or, where applicable, the laws of the United States.




4.6

(a) Investment Intent: Authority. The Holder is acquiring the Debenture and any
Shares issuable upon conversion of the Debenture for investment for the Holder’s
own account, and not as nominee or agent for investment and not with a view to
or for resale in connection with any distribution or public offering thereof
within the meaning of the Securities Act.  The Holder has the full right, power,
authority and capacity to enter into and perform under this Debenture and
this Debenture will constitute a valid and binding obligation upon the Holder.




(b)   Registration of Debenture and Shares.  The Holder understands and
acknowledges that resale of the Shares may be restricted indefinitely unless
they are subsequently registered under the Securities Act and qualified under
state law or an exemption from such registration and such qualification is
available.




(c)   No Transfer.  The Holder will not dispose of the Shares, other than in
conjunction with an effective registration statement or applicable exemption
from registration under the Securities Act and other than in compliance with the
applicable state securities laws provided (a) it shall have notified the
Corporation of the proposed disposition and shall have furnished the Corporation
with a statement of the circumstances surrounding the proposed disposition, and
(b) if requested by the Corporation, it shall have furnished the Corporation
with an opinion of counsel satisfactory in form and substance to the Corporation
and the Corporation's counsel to the effect that (x) such disposition will not
require registration under the Securities Act and (y) appropriate action
necessary for compliance with the Securities Act and any applicable state,
local, or foreign law has been taken.    




(d)   Accredited Investor. The Holder represents and warrants to, and covenants
with, the Corporation that: (i) the Holder is an “accredited investor” as
defined in Rule 501 of Regulation D under the Securities Act and the Holder is
also knowledgeable, sophisticated and experienced in making, and is qualified to
make decisions with respect to investments in securities presenting an
investment decision like that involved in the purchase of the Debenture,
including investments in securities issued by the Corporation and investments in
comparable companies, and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Debenture; (ii) the Holder has carefully read and fully understands the risks
involved with an investment in the Corporation including, without limitation,
the risks identified in the Corporation's periodic reports filed with the SEC
(the "Exchange Act Documents").





5




--------------------------------------------------------------------------------







(e)   Access to Information.  The Holder acknowledges that it has had access to
the Exchange Act Documents and has carefully reviewed the same.  The
Holder further acknowledges that the Corporation has made available to it the
opportunity to ask questions of and receive answers from the Corporation's
officers and directors concerning the terms and conditions of this Debenture and
the business and financial condition of the Corporation, and the Holder has
received to its satisfaction, such information about the business and financial
condition of the Corporation and the terms and conditions of the Debenture as it
has requested.  The Holder has carefully considered the potential risks relating
to the Corporation and a purchase of the Debenture, and fully understands that
the Debenture and Shares are speculative investments, which involve a high
degree of risk of loss of the Holder’s entire investment.  Among others, the
undersigned has carefully considered each of the risks identified under the
caption “Risk Factors” in the Exchange Act Documents.




(f)   Foreign Matters.  The Holder acknowledges, represents and agrees that no
action has been or will be taken in any jurisdiction outside the United States
by the Corporation that would permit an offering of the Debenture, or possession
or distribution of offering materials in connection with the issuance of the
Debenture, in any jurisdiction outside the United States where legal action by
the Corporation for that purpose is required.




(g)   Compliance with Laws.  The Holder will not use any of the Shares to cover
any short position in the Common Stock of the Corporation if doing so would be
in violation of applicable securities laws.

 

IN WITNESS WHEREOF, the Corporation has caused this Debenture to be duly
executed under its corporate seal.




WITNESS:

 

EN2GO INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Paul Fishkin             

Signature

 

Paul Fishkin, President

 

 

 

 

 

 

Print Name of Witness

 

 

 

 

 

 

 

 

Address – Number and Street

 

 

 

 

 

 

 

 

City, State, Zip Code

 

 











6


